t c summary opinion united_states tax_court hamid jahangirian and shohreh chalshtari petitioners v commissioner of internal revenue respondent docket no 25916-16s filed date hamid jahangirian and shohreh chalshtari pro sese hans famularo and joseph o’brien student for respondent summary opinion thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively respondent further determined penalties pursuant to sec_6662 for and of dollar_figure and dollar_figure respectively after concessions the sole issue for decision is whether petitioners are entitled to a deduction for unreimbursed employee business_expenses of dollar_figure for the resolution of this issue turns on whether mr jahangirian’s tax_home was in oklahoma city oklahoma hereinafter oklahoma city or in lake forest california hereinafter lake forest we hold that mr jahangirian’s tax_home was in oklahoma city and therefore that petitioners are not entitled to the claimed deduction for unreimbursed employee business_expenses 2petitioners concede the following taxable interest_income of dollar_figure for wage income of dollar_figure for unemployment_compensation of dollar_figure and dollar_figure for and respectively the refundable american opportunity_credit of dollar_figure for both and and the deductions for cash contributions of dollar_figure and dollar_figure for and respectively respondent concedes the unreimbursed employee_business_expense deduction of dollar_figure for and also concedes that petitioners are not liable for the sec_6662 accuracy-related_penalties for and background the parties have stipulated some facts which we incorporate by this reference petitioners who are married resided in california when they petitioned the court during mr jahangirian was employed by enterprise engineering services llc ees to work on a project in oklahoma city his employment with ees commenced in date and ended in date previously mr jahangirian had been employed in oklahoma city by asrc management services inc asrc to work on other projects from date to date and by as and d inc an affiliate of asrc from date to date in date mr jahangirian rented an apartment in oklahoma city he maintained the same apartment from date through date at all relevant times ms chalshtari resided in petitioners’ home in lake forest during mr jahangirian traveled on a few occasions from oklahoma city to petitioners’ home in lake forest for anniversaries and holidays 3petitioners presented documents showing that during mr jahangirian made three trips to and spent approximately nights in lake forest petitioners attached to their form_1040 u s individual_income_tax_return a schedule a itemized_deductions on which they claimed a deduction for unreimbursed employee business_expenses of dollar_figure petitioners also attached to their tax_return a form_2106 employee business_expenses reporting unreimbursed employee business_expenses of dollar_figure comprising dollar_figure for vehicle expenses dollar_figure for travel_expenses while away from home and dollar_figure for business_expenses on this form_2106 petitioners listed the occupation in which the expenses were incurred as overseas assignment by notice_of_deficiency respondent disallowed among other things petitioners’ claimed deduction of dollar_figure for unreimbursed employee business_expenses for discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a see 503_us_79 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving 4there is no explanation in the record for the dollar_figure discrepancy in the dollar_figure reported on the form_2106 and the dollar_figure deduction claimed on the schedule a entitlement to any deduction or credit claimed 308_us_488 as a general_rule personal living_expenses are nondeductible sec_262 sec_1_162-2 sec_1_262-1 income_tax regs however a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including traveling expenses while away from home in the pursuit of a trade_or_business sec_162 traveling expenses including amounts expended for meals_and_lodging may be deducted under sec_162 if they are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business 326_us_465 under sec_162 the term ‘home’ does not have its usual and ordinary meaning 143_f3d_497 9th cir aff’g tcmemo_1995_559 for purposes of sec_162 a taxpayer’s home generally means the vicinity of his principal place of employment 74_tc_578 as an exception to this general_rule a taxpayer’s residence may be treated as the taxpayer’s tax_home even though it is outside the vicinity of the principal place of employment if the taxpayer’s employment is temporary and not indefinite 358_us_59 sec_162 further provides that a taxpayer will not be treated as temporarily away from home during any period of employment if such a period exceeds one year see barrett v commissioner tcmemo_2017_195 at this court has treated employment as indefinite rather than temporary if its termination cannot be foreseen within a fixed or reasonably short_period of time 54_tc_355 aff’d 438_f2d_1216 6th cir the court_of_appeals for the ninth circuit to which any appeal of this case would lie if it were appealable has applied a somewhat different test according to that court the proper test for determining whether a taxpayer’s employment is indefinite is whether there is a reasonable probability known to him that he may be employed for a long period of time at his new station 283_f2d_491 9th cir rev’g and remanding 32_tc_1368 what constitutes a long period of time varies with the circumstances of each case id on this record applying either the test of this court or that of the court_of_appeals for the ninth circuit we hold that mr jahangirian was not away from 5although under sec_7463 this case is not appealable we afford petitioners the same result that they would have obtained in their particular appellate circuit which is the ninth circuit home within the meaning of sec_162 mr jahangirian began working in oklahoma city in date although he worked for various employers and on various projects in oklahoma city at least two of the employers were affiliated and his employment in oklahoma city lasted through date see curtis v commissioner tcmemo_1970_299 a taxpayer who worked in the same area and no other for a protracted length of time on a series of temporary jobs was not considered away from home aff’d 449_f2d_225 5th cir mr jahangirian rented the same apartment in oklahoma city from date through date although mr jahangirian returned on occasion to lake forest ms chalshtari stated at trial that he couldn’t find a job in lake forest you know and he had to go to oklahoma for a job mr jahangirian stated that he did look for work in and around lake forest but was unable to secure employment there we are convinced that as relates to petitioners’ tax_year mr jahangirian had a reasonable probability known to him that he might be employed for a long time in the vicinity of oklahoma city and thus that his employment there was indefinite see harvey v commissioner f 2d pincite on the basis of the record before us we hold that mr jahangirian’s tax_home for was oklahoma city and therefore that the expenses at issue are not deductible as away from home_travel_expenses accordingly we sustain respondent’s disallowance of petitioners’ claimed unreimbursed employee business_expenses for to reflect the foregoing decision will be entered under rule
